


110 HR 3851 IH: Non-Citizen Enforcement Act of

U.S. House of Representatives
2007-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3851
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2007
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend various laws imposing criminal penalties to
		  double the maximum penalty for illegal aliens who commit those crimes, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Non-Citizen Enforcement Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Continued increase in full-time border patrol
				agents.
					Sec. 3. Powers of State officers and employees.
					Sec. 4. Listing on NCIC of aliens ordered removed in
				absentia.
					Sec. 5. Penalties for aliens unlawfully present in the United
				States.
					Sec. 6. State Criminal Alien Assistance Program
				(SCAAP).
					Sec. 7. Increased penalties for certain crimes by illegal
				aliens.
					Sec. 8. Increased penalties for smuggling previously deported
				aliens.
				
			2.Continued
			 increase in number of full-time border patrol agentsSection 5202 of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (Public Law 108–458) is amended by adding at
			 the end the following:
			
				The Secretary of
			 Homeland Security shall continue to increase by not less than 2,000 the number
			 of positions for full-time active-duty border patrol agents in each fiscal year
			 after fiscal year 2010, until the Secretary certifies to the Congress effective
			 control of the border through the Secure Border Initiative has been achieved.
			 Such certification shall include a description of
			 following:(1)The recruitment incentives being
				implemented for Border Patrol agents.
				(2)The plan,
				including payment of bonuses, being implemented for retention of Border Patrol
				agents.
				(3)The methodology
				used in determining that effective control of the border has been
				achieved.
				.
		3.Powers of State
			 officers and employeesSection
			 287(a) of the Immigration and Nationality Act (8 U.S.C. 1357(a)) is amended by
			 adding at the end the following: Notwithstanding subsection (g), and in
			 addition to other authority under law, an officer or employee of a State, or
			 any political subdivision of a State, shall have the authority, and is
			 directed, to arrest any alien unlawfully present in the United States who has
			 been ordered removed in absentia. Such State or political subdivision shall
			 coordinate with the Secretary of Homeland Security the transportation and
			 detention of aliens so arrested..
		4.Listing on NCIC
			 of aliens ordered removed in absentiaSection 240(b)(5)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1229a(b)(4)(A)) is amended by adding at the end the
			 following: In the case of an alien who is ordered removed in absentia
			 under this subparagraph, if a motion to reopen the order is not filed within
			 the 180-day period beginning on the date the order is issued, the Secretary of
			 Homeland Security, through Immigration and Customs Enforcement, shall provide
			 at the end of such period for the posting of the name of the alien on the
			 Absconder Category of the National Criminal Information Center
			 database..
		5.Penalties for
			 aliens unlawfully present in the United States
			(a)In
			 generalSection 275 of the Immigration and Nationality Act (8
			 U.S.C. 1325)is amended—
				(1)in the heading, by inserting
			 unlawful
			 presence after improper time or place;;
			 and
				(2)in subsection
			 (a)—
					(A)by striking
			 Any alien and inserting Except as provided in subsection
			 (b), any alien;
					(B)by striking
			 or before (3); and
					(C)by inserting after
			 concealment of a material fact, the following: or (4) is
			 otherwise present in the United States in violation of the immigration laws or
			 the regulations prescribed thereunder.
					(b)Clerical
			 amendmentThe item in the table of contents of such Act relating
			 to section 275 is amended by inserting unlawful presence after
			 improper time or place;.
			6.State Criminal
			 Alien Assistance Program (SCAAP)
			(a)Increase in
			 authorized fundingParagraph
			 (5)(C) of section 241(i) of the Immigration and Nationality Act (8 U.S.C.
			 1231(i)) is amended by striking $950,000,000 and inserting
			 $1,500,000,000.
			(b)Clarification of
			 use of funds for transportation and related costsParagraph (6)
			 of such section is amended by inserting , including for transportation
			 and related costs after for correctional
			 purposes.
			7.Increased
			 penalties for certain crimes by illegal aliens
			(a)Possession of
			 firearmsSection 924(a)(2) of title 18, United States Code, is
			 amended by adding at the end the following: If the person described in
			 section 922(g) is an alien who is not lawfully in this country and the offense
			 is an offense under section 922(g), then the maximum term of imprisonment that
			 may be imposed for that offense is 20 years..
			(b)Distribution of
			 controlled substances and related offensesSection 404(a) of the
			 Controlled Substances Act (21 U.S.C. 844) is amended by adding at the end the
			 following: If the offense under this section is committed by an alien
			 who is not lawfully in this country, the maximum term of imprisonment that may
			 be imposed for the offense is twice the maximum otherwise provided by this
			 section..
			8.Increased
			 penalties for smuggling previously deported aliensSection
			 274(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is
			 amended by inserting, , but if the alien with respect to whom the
			 violation occurs has a criminal conviction as recorded in the National Crime
			 Information Center, the maximum term of imprisonment is 20 years after
			 or both.
		
